Citation Nr: 0201312	
Decision Date: 02/08/02    Archive Date: 02/20/02	

DOCKET NO.  01-05 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(m) (West 1991) based upon the veteran's 
service-connected bilateral eye disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1941 to 
November 1945, and from August 1946 to September 1953.

This matter arises from an October 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas, that 
granted the veteran service connection for bilateral 
blindness due to histoplasmosis, and assigned that disability 
100 percent plus special monthly compensation pursuant to 
38 U.S.C.A. § 1114(l).  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

By correspondence dated November 19, 2001, the veteran's 
attorney submitted additional written argument directly to 
the Board.  The correspondence has been associated with the 
veteran's claims file, and the Board will consider it 
accordingly.   


FINDINGS OF FACT

1.  The veteran's service-connected bilateral blindness due 
to histoplasmosis resulting in bilateral chorioretinitis is 
totally disabling.

2.  The veteran's service-connected bilateral eye disability 
results in visual acuity at or less than 5/200 in each eye.  

3.  The veteran's service-connected bilateral eye disability 
results in his regular need of the aid and attendance of 
another person in order to attend to the wants, needs, and 
hazards of daily living.



CONCLUSION OF LAW

The veteran's service-connected bilateral eye disability 
warrants special monthly compensation at the rate payable 
pursuant to 38 U.S.C.A. § 1114(m), but not more.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.350(c)(v), 3.352(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim for benefits under the 
laws administered by VA.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  
Additionally, all relevant facts have been properly developed 
and all evidence necessary for equitable resolution of the 
issue on appeal has been obtained.  As such, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The veteran contends that his service-connected bilateral eye 
disability is severe enough in nature to warrant special 
monthly compensation pursuant to the provisions of 
38 U.S.C.A. § 1114(m).  Special monthly compensation at the 
(m) rate is payable in cases where a veteran has a service-
connected eye disability resulting in visual acuity of 5/200 
or less bilaterally that leaves the veteran so helpless as to 
be in need of regular aid and attendance.  See 38 C.F.R. 
§ 3.350 (c)(v).  

As the RO has acknowledged, various examinations of the 
veteran's eyes reflect a clear history that the veteran has 
had bilateral blindness at or less than 5/200 for some time.  
The latest VA eye examination conducted in November 2000 
indicates that the veteran's visual acuity with or without 
correction is 1:200 in both eyes.  He also has a 25-degree 
central scotoma in each eye.  Peripapillary atrophy is 
present binocularly, and both retinas have smaller 
chorioretinal scars in the superior midperiphery, left more 
than right.

Just as significantly as current clinical findings regarding 
the veteran's visual acuity is the fact, as aptly noted by 
the veteran's representative, that the appellant was found to 
be entitled to aid and attendance benefits as a result of his 
bilateral eye disability as early as November 2, 1970.  The 
latter benefit was granted in conjunction with the veteran's 
claim for nonservice-connected pension benefits.  However, 
notwithstanding this, his entitlement to aid and attendance 
benefits has continued uninterrupted to the present day.  
This is exemplified by a rating decision issued by the RO on 
October 14, 1999.  Here, it must be noted that the criteria 
for entitlement to the basic aid and attendance benefit is 
the same for both nonservice-connected disability pension 
benefits and service-connected disability compensation 
benefits.  

Given that the veteran has a service-connected bilateral eye 
disability that results in visual acuity of 5/200 or less 
bilaterally, and in view of the concession by the RO that 
this disability results in the veteran's need for aid and 
attendance, the disability at issue should be rated as 
totally disabling, and should be awarded special monthly 
compensation at the rate payable pursuant to 38 U.S.C.A. 
§ 1114(m).  See 38 C.F.R. § 3.350(c)(v); 38 C.F.R. 
§ 3.352(a).  


ORDER

Special monthly compensation at the rate payable pursuant to 
38 U.S.C.A. § 1114(m) for the veteran's service-connected 
bilateral eye disability is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

